DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6 of U.S. Patent No. 8656004 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the omission of limitations is an obvious variation.
Claims 1-6 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-12 of U.S. Patent No. 10390091 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the omission of limitations is an obvious variation.
Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13-16 of U.S. Patent No. 10999633 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  the omission of limitations is an obvious variation.

Present application 
USPN 8656004 B1
8. A system, comprising: 
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

obtaining multimedia content from a content server based on a user profile associated with a user identity and a history of previously viewed multimedia content that was viewed in association with the user identity, the obtaining resulting in obtained multimedia content; and 

transmitting, to a device associated with the user profile, the obtained multimedia content and metadata associated with the obtained multimedia content, the metadata comprising information usable to update history data representative of a history of the previously viewed multimedia content at the device.
1. A system for delivering multimedia content, the system comprising: 
a processor; and a memory having stored therein instructions which, when executed by the processor, cause the processor to perform a method comprising: 
receiving a user profile and a history of previously viewed multimedia content from a device associated with a user, the user profile indicating preferences for content providers; selecting and sequencing the multimedia content from the content server based at least in part on the user profile and the history of previously viewed multimedia content to yield selected multimedia content; and transmitting, to the device, the selected multimedia content and metadata associated with the selected multimedia content, the metadata comprising information for updating the history of previously viewed multimedia content at the device.
9. The system of claim 8, wherein the obtained multimedia content comprises at least one of audio content or video content.
2. The system of claim 1, wherein the selected multimedia content is one of radio content, television content, and urb-band content.
10. The system of claim 8, wherein the user profile comprises information representative of a topic of interest applicable to the user identity associated with the user profile.
3. The system of claim 2, wherein at least one of the user profile, the history of previously viewed multimedia content, and comprises content provider information, date and time of delivery, a topic of content, and a duration of content.
11. The system of claim 10, wherein the information comprises a priority assigned to the topic of interest.
6. The system of claim 5, wherein the user profile indicates a priority assigned to each of the plurality of topics of interest to the user.
12. The system of claim 8, wherein at least one of the user profile or the history data comprises content provider information, date and time of delivery of respective multimedia content of the previously viewed multimedia content, a topic of the respective multimedia content, and a duration of the respective multimedia content.
3. The system of claim 2, wherein at least one of the user profile, the history of previously viewed multimedia content, and comprises content provider information, date and time of delivery, a topic of content, and a duration of content.


Present application 
USPN 10390091 B2
8. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: obtaining multimedia content from a content server based on a user profile associated with a user identity and a history of previously viewed multimedia content that was viewed in association with the user identity, the obtaining resulting in obtained multimedia content; and transmitting, to a device associated with the user profile, the obtained multimedia content and metadata associated with the obtained multimedia content, the metadata comprising information usable to update history data representative of a history of the previously viewed multimedia content at the device.
Claim 1 of the present application is a method that performs teaches similar to the system of claim 8.
7. A home electronic device comprising: a hardware processor; and a non-transitory computer-readable storage medium having instructions stored which, when executed by the hardware processor, cause the hardware processor to perform operations comprising: receiving, at the home electronic device and from a mobile device over a short-range wireless protocol, a user profile and a history of previously viewed multimedia content on the mobile device, wherein the user profile comprises preferences for content providers; based on the user profile having preferences for content providers, selecting a content provider; selecting, from the content provider, a chosen multimedia content based on the user profile and the history of previously viewed multimedia content on the mobile device; and transmitting, from the home electronic device and to the mobile device, the chosen multimedia content and metadata associated with the chosen multimedia content, wherein the chosen multimedia content is received from the content provider and results in a reduction in duplicate content being transmitted to one of the home electronic device and the mobile device relative to an amount of content that would be transmitted to one of the home electronic device and the mobile device without the selecting of the multimedia content and the transmitting of the chosen multimedia content and the metadata associated with the chosen multimedia content.
{Claim 1 is a method comprising similar features.} [Claim is a non-transitory computer readable storage device comprising similar features.]
9. The system of claim 8, wherein the obtained multimedia content comprises at least one of audio content or video content. 
8. The home electronic device of claim 7, wherein the mobile device is a cell phone, and the chosen multimedia content comprises video content. Claims 1 and 14 are similar.
9. The home electronic device of claim 7, wherein the chosen multimedia content comprises audio content. Claims 3 and 15 are similar.
10. The system of claim 8, wherein the user profile comprises information representative of a topic of interest applicable to the user identity associated with the user profile.
10. The home electronic device of claim 7, wherein the user profile comprises preferences defined by a user associated with the user profile.
Claims 5 and 17 are similar.
11. The system of claim 10, wherein the information comprises a priority assigned to the topic of interest.
11. The home electronic device of claim 7, wherein the user profile indicates a topic of interest to a user.
Claims 5 and 17 are similar.
12. The system of claim 8, wherein at least one of the user profile or the history data comprises content provider information, date and time of delivery of respective multimedia content of the previously viewed multimedia content, a topic of the respective multimedia content, and a duration of the respective multimedia content. [claim 7 is similar]
12. The home electronic device of claim 7, wherein the history of previously viewed multimedia content comprises a content provider, a topic of content, and a duration of content.
Claim 5 is similar.
2. The method of claim 1, wherein the second equipment comprises a mobile device.
2. The method of claim 1, wherein the mobile device is a cell phone, and the chosen multimedia content comprises video content.
3. The method of claim 2, wherein the mobile device is a smart phone, and the determined multimedia content comprises video content.
2. The method of claim 1, wherein the mobile device is a cell phone, and the chosen multimedia content comprises video content.
4. The method of claim 1, wherein the first equipment comprises a non-mobile device.

5. The method of claim 4, wherein the non-mobile device comprises a home electronic device.
From claim 1, “…at a home electronic device…”
6. The method of claim 1, wherein the user profile comprises a preference defined by user input attributed to a user identity associated with the user profile.
4. The method of claim 1, wherein the user profile comprises preferences defined by a user associated with the user profile.


Present application 
USPN 10999633 B2
8. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: obtaining multimedia content from a content server based on a user profile associated with a user identity and a history of previously viewed multimedia content that was viewed in association with the user identity, the obtaining resulting in obtained multimedia content; and transmitting, to a device associated with the user profile, the obtained multimedia content and metadata associated with the obtained multimedia content, the metadata comprising information usable to update history data representative of a history of the previously viewed multimedia content at the device.
10. A home electronic device comprising: a hardware processor; and a non-transitory computer-readable storage medium having instructions stored which, when executed by the hardware processor, cause the hardware processor to perform operations comprising: receiving, from a user, a selection of a content provider; selecting multimedia content from the content provider based on a user profile and previously-viewed multimedia content on a mobile device to yield chosen multimedia content; and transmitting, to the mobile device, the chosen multimedia content and metadata associated with the chosen multimedia content, wherein the chosen multimedia content is received from the content provider and results in a reduction in duplicate content being transmitted to one of the home electronic device and the mobile device relative to an amount of content that would be transmitted to one of the home electronic device and the mobile device without the selecting of the multimedia content and the transmitting of the chosen multimedia content and the metadata associated with the chosen multimedia content. The method of claim 1 and the non-transitory computer readable storage device of 19 comprise similar features.
9. The system of claim 8, wherein the obtained multimedia content comprises at least one of audio content or video content.
13. The home electronic device of claim 10, wherein the mobile device is a cell phone, and the chosen multimedia content comprises video content. {Claim 4 is similar.]
14. The home electronic device of claim 10, wherein the chosen multimedia content comprises audio content. [Claim 5 is similar.]
10. The system of claim 8, wherein the user profile comprises information representative of a topic of interest applicable to the user identity associated with the user profile.
15. The home electronic device of claim 10, wherein the user profile comprises preferences defined by a user associated with the user profile. [Claim 6 is similar.]
11. The system of claim 10, wherein the information comprises a priority assigned to the topic of interest.
16. The home electronic device of claim 10, wherein the user profile indicates a topic of interest to a user. [Claim 7 is similar.]
12. The system of claim 8, wherein at least one of the user profile or the history data comprises content provider information, date and time of delivery of respective multimedia content of the previously viewed multimedia content, a topic of the respective multimedia content, and a duration of the respective multimedia content.
18. The home electronic device of claim 17, wherein the history of previously viewed multimedia content comprises a content provider, a topic of content, and a duration of content. [Claim 9 is similar.]



Claim Rejections - 35 USC § 101
The examiner is interpreting the “reduction of metadata” as the improvement computer technology. In applicant’s claims the improvement is recited as “wherein transmitting the metadata results in a reduction in duplicate content being transmitted by the content server to the second equipment relative to an amount of content that would be transmitted to the second equipment without transmitting the metadata associated with the determined multimedia content.” Determined from related application US 10390091 B2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the mechanism for “wherein reducing  duplicate content being transmitted by the content server to the second equipment relative to an amount of content that would be transmitted to the second equipment without transmitting the metadata associated with the determined multimedia content.”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The claims recite “wherein transmitting the metadata results in a reduction in duplicate content being transmitted by the content server to the second equipment relative to an amount of content that would be transmitted to the second equipment without transmitting the metadata associated with the determined multimedia content.” Transmission of metadata is reduction of content to sent to the content providers and/or a content manager. However, the reduction of transmission of content is not evident from the features claims. Based on the “missing” elements the limitation is being interpreted as an use of the system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel Brown, EP 1117056 A2 (hereafter referred to as Brown) in view of Cassin, 20030023427 A1 (hereafter referred to as Cassin).
Regarding claim 1, Brown teaches a method, comprising: 
determining, by first equipment comprising a processor (p. 20, “The computer apparatus comprises a computer 1 having a memory 3 and a central processing unit (CPU) 5. The memory 3 has stored therein programs for controlling the processing of the CPU 5 and data which is processed by the CPU 5.”), multimedia content associated with a content server based on a user profile and previously-viewed multimedia content that was previously viewed via second equipment, resulting in determined multimedia content (p. 78, “In this embodiment of the present invention the recording apparatus 100 comprises a processing module 104 arranged to receive a signal from the aerial 102 and separate profile data from a received signal from video signals for generating pictures on a television screen.” And p. 81, “If the control module 108 receives a signal from the television 101 indicating that the television is switched on, the control module 108 causes profile data corresponding to the channel to which the television 101 is tuned to be stored within the profile storage module 110. Thus in this way for each program that is displayed on the screen of the television 101 profile data is stored within the profile storage module 110 and a user history of programs viewed is thereby generated.”); and 
transmitting, by the first equipment to the second equipment, metadata associated with the determined multimedia content (p. 85, “Although in the above embodiments an apparatus has been described in which generated profile data is utilized(sp) to generate search data which causes the output of a list of products or services, it will be appreciated that the profile data could itself be output onto a disk or other recording medium or via a network to another computer apparatus where processing to determine user recommendations could occur.”), wherein providing the metadata results in a reduction in duplicate content being transmitted by the content server to the second equipment relative to an amount of content that would be transmitted to the second equipment without transmitting the metadata associated with the determined multimedia content (p. 75, “The control module 10 then identifies within the list any items of product data which appear more than once within the list and deletes these duplicates from the list. The control module 10 then causes the filtered list to be displayed (S60) on the display 7 thereby showing to a user a list of products identified as corresponding to the classification of a user's personal preferences which the user has not previously purchased or rented.”). Brown does not specifically teach the profile data and history is metadata. However, in the same field of endeavor, Cassin teaches the profile data and history is metadata (p. 146, “The database 640 stores information related to the system in the form of metadata. The information must include metadata about the media content available to the system, including for example, descriptions of packages, series and episodes. The information should also include metadata that relates to users of the system. This metadata may include, for example, account information, billing history and statistics.”). It would have been obvious to one of ordinary skill to modify Brown to substitute metadata from Cassin for the profile and history data from Brown to improve effectiveness. The motivation would have been to standardize format and convey detailed user information with less data.
Regarding dependent claim 2, Brown-Cassin  teaches he method of claim 1, wherein the second equipment comprises a mobile device (p. 45, “The portable device may be a wireless device, such as a cellular phone. “).
Regarding dependent claim 3, Brown-Cassin the method of claim 2, wherein the mobile device is a smart phone (Cassin, p.26, “The device may also be a wireless device, such as a cellular phone. In addition, the wireless device may include a display and the processor may control the playback of media content via the display.”).
Regarding dependent claim 4, Brown-Cassin teaches the method of claim 1, wherein the first equipment comprises a non-mobile device (Brown, p. 78, “In this embodiment of the present invention the recording apparatus 100 comprises a processing module 104 arranged to receive a signal from the aerial 102 and separate profile data from a received signal from video signals for generating pictures on a television screen.”).
Regarding dependent claim 5, Brown-Cassin teaches the method of claim 4, wherein the non-mobile device comprises a home electronic device (Brown, p. 78, “In this embodiment of the present invention the recording apparatus 100 comprises a processing module 104 arranged to receive a signal from the aerial 102 and separate profile data from a received signal from video signals for generating pictures on a television screen.”).
Regarding dependent claim 6, Brown-Cassin teaches the method of claim 1, wherein the user profile comprises a preference defined by user input attributed to a user identity associated with the user profile (Brown, identity associated with recording device and service) (Cassin, p. 154, “The registration module may be implemented as a web browser 680 through which a user of the client computer can interact with the server computer to register or obtain information about media content or the user's account status.”).
Regarding dependent claim 7, Brown-Cassin teaches the method of claim 1, wherein the metadata comprises content provider information representative of a content provider identity associated with the content server, a topic of the determined multimedia content, and a duration of the determined multimedia content (Cassin, p. 171, “By way of example, the log file may record a user/player ID, a content ID, the absolute time (AM/PM), and the offset from the beginning of the content file to the action (e.g., STOP or PLAY). At the end of every session between the client and server computers, the server computer queries the client computer as to whether a log file is present.”).

Regarding claim 8, Brown teaches a system (p. 20, “computer 1”), comprising: 
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (p. 20, “The computer apparatus comprises a computer 1 having a memory 3 and a central processing unit (CPU) 5. The memory 3 has stored therein programs for controlling the processing of the CPU 5 and data which is processed by the CPU 5.”), comprising: 
obtaining multimedia content from a content server based on a user profile associated with a user identity and a history of previously viewed multimedia content that was viewed in association with the user identity, the obtaining resulting in obtained multimedia content (p. 15, “In particular, recording apparatus may be provided for automatically recording received television signals on the basis of a comparison of profile data associated with received signals and user profile data generated utilizing user histories of viewed programs, where the profile data comprises groups of categories indicative of underlying qualities of the content of previously viewed programs.”); and 
transmitting, to a device associated with the user profile, the obtained multimedia content and metadata associated with the obtained multimedia content, the metadata comprising information usable to update history data representative of a history of the previously viewed multimedia content at the device (p. 85, “Although in the above embodiments an apparatus has been described in which generated profile data is utilized(sp) to generate search data which causes the output of a list of products or services, it will be appreciated that the profile data could itself be output onto a disk or other recording medium or via a network to another computer apparatus where processing to determine user recommendations could occur.”). Brown does not specifically teach the profile data and history is metadata. However, in the same field of endeavor, Cassin teaches the profile data and history is metadata (p. 146, “The database 640 stores information related to the system in the form of metadata. The information must include metadata about the media content available to the system, including for example, descriptions of packages, series and episodes. The information should also include metadata that relates to users of the system. This metadata may include, for example, account information, billing history and statistics.”). It would have been obvious to one of ordinary skill to modify Brown to substitute metadata from Cassin for the profile and history data from Brown to improve effectiveness. The motivation would have been to standardize format and convey detailed user information with less data.
 [The non-transitory machine-readable medium of claim 13 is similar to claims 1 and 8. Therefore claim 13 is rejected on the same rationale as claim 13.] 
Regarding dependent claim 9, Brown-Cassin teaches the system of claim 8, wherein the obtained multimedia content comprises at least one of audio content or video content (Brown, p. 15, “In particular, recording apparatus may be provided for automatically recording received television signals on the basis of a comparison of profile data associated with received signals.”) [Claim 14 is similar to claim 9.] Claim 14 is rejected on the same rationale as claim 9 above.
Regarding dependent claim 10, Brown-Cassin teaches the system of claim 8, wherein the user profile comprises information representative of a topic of interest applicable to the user identity associated with the user profile (Cassin, p. 157, “The server computer uses this information to uniquely identify each of its users to: (a) ensure that the user gets the content they requested; (b) ensure that an administrator of the system gets paid for the services it renders; and (c) provide the system with valuable information for further use (e.g., e-mail addresses for new show notifications).”).  [Claim 18 is similar to claim 10.] Claim 18 is rejected on the same rationale as claim 10 above.
Regarding dependent claim 11, Brown-Cassin  teaches the system of claim 10, wherein the information comprises a priority assigned to the topic of interest (Cassin, selected programming is given priority for server selections, see p. 152. “These types of programming include, for example, stock reports, news items, emergency reports, cartoons, movies, data reports, product reports and detailing, talk shows, music programs, do-it-yourself and repair information, horoscopes, audiobooks, news information, sports information, weather information, political information, dramas, NASCAR shows, personal relationship information and business reporting.”). 
Regarding dependent claim 12, Brown-Cassin teaches the system of claim 8, wherein at least one of the user profile or the history data (Brown, p. 81 “If the control module 108 receives a signal from the television 101 indicating that the television is switched on, the control module 108 causes profile data corresponding to the channel to which the television 101 is tuned to be stored within the profile storage module 110. Thus in this way for each program that is displayed on the screen of the television 101 profile data is stored within the profile storage module 110 and a user history of programs viewed is thereby generated.”). Cassin teaches the user profile or the history data comprises content provider information, date and time of delivery of respective multimedia content of the previously viewed multimedia content, a topic of the respective multimedia content, and a duration of the respective multimedia content (p. 171, “By way of example, the log file may record a user/player ID, a content ID, the absolute time (AM/PM), and the offset from the beginning of the content file to the action (e.g., STOP or PLAY).”).
Regarding dependent claim 15, Brown-Cassin teaches the non-transitory machine-readable medium of claim 13, wherein the second multimedia device receives the user profile (Brown, p. 85, “Although in the above embodiments an apparatus has been described in which generated profile data is utilized(sp) to generate search data which causes the output of a list of products or services, it will be appreciated that the profile data could itself be output onto a disk or other recording medium or via a network to another computer apparatus where processing to determine user recommendations could occur.”).
Regarding dependent claim 16, the language is similar to a combination of dependent claims 2 and 4. Claim 16 is rejected on the same rationale as dependent claims 2 and 4.
Regarding dependent claim 17, Brown-Cassin teaches the non-transitory machine-readable medium of claim 13, wherein the second multimedia device receives history data representative of a history of previously viewed multimedia content (Brown, p. 85, “Although in the above embodiments an apparatus has been described in which generated profile data is utilized(sp) to generate search data which causes the output of a list of products or services, it will be appreciated that the profile data could itself be output onto a disk or other recording medium or via a network to another computer apparatus where processing to determine user recommendations could occur.”).
Regarding dependent claim 19, Brown-Cassin teaches the non-transitory machine-readable medium of claim 13, wherein the operations further comprise selecting a content provider identity associated with a content provider (Cassin, p. 152, “These types of programming include, for example, stock reports, news items, emergency reports, cartoons, movies, data reports, product reports and detailing, talk shows, music programs, do-it-yourself and repair information, horoscopes, audiobooks, news information, sports information, weather information, political information, dramas, NASCAR shows, personal relationship information and business reporting. “) and the content data store based on respective preferences for different content provider identities contained in the user profile (Cassin, Subscription is determined to be a preference and is for all the types of content, p. 162. “Once the client computer identifies the user to the server computer, the server computer takes that information and queries the database 640 for all content to which that user is subscribed.”).  
Regarding dependent claim 20, Brown-Cassin teaches the non-transitory machine-readable medium of claim 13, wherein the content comprises advertising information (Cassin, p. 184, “Thus users may be exposed to different advertising based on their behavioral statistics. By way of example, if a user regularly watches a program called "Bass Fishing Today", that user may be interested in purchasing some gear for a future fishing trip.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for other pertinent prior art references made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/             Primary Examiner, Art Unit 2452